The Chancellor :
The plea of former judgment in this case is fatally defective. It alleges that suit was brought by the complainant against the defendant before a justice of the peace for the same matter and. indebtedness sued on in the bill, and that, on the 24th day of October, 1870, upon argument of counsel on both sides before said justice, a judgment was rendered in favor of the defendant, as appears from the said justice’s docket. But it is well settled that only a judgment on the merits of a cause of action is a bar to a subsequent suit, and a plea which fails to state that the judgment in discharge of the defendant was on the merits is bad. Henderson v. King, 4 Hay. 94; Hurst v. Means, 2 Sneed, 548.
The plea will be disallowed as insufficient.